[Cite as State v. Martin, 2022-Ohio-1884.]


                                           COURT OF APPEALS
                                         LICKING COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                  :   JUDGES:
                                                   :
                                                   :   Hon. John W. Wise, P.J.
           Plaintiff-Appellee                      :   Hon. Patricia A. Delaney, J.
                                                   :   Hon. Craig R. Baldwin, J.
    -vs-                                           :
                                                   :   Case No. 21CA0084
                                                   :
    CODY MARTIN                                    :
                                                   :
                                                   :
           Defendant-Appellant                     :   OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Licking Municipal Court,
                                                       Case No. 21TRD07884



  JUDGMENT:                                            AFFIRMED




  DATE OF JUDGMENT ENTRY:                              June 3, 2022




  APPEARANCES:


    For Plaintiff-Appellee:                            For Defendant-Appellant:

    J. MICHAEL KING                                    CODY MARTIN, PRO SE
    ASSISTANT LAW DIRECTOR                             7102 Town Market Lane W.
    CITY OF NEWARK                                     Apt. 201
    40 West Main St., Fourth Floor                     New Albany, OH 43054
    Newark, OH 43055
[Cite as State v. Martin, 2022-Ohio-1884.]


 Delaney, J.

          {¶1} Appellant Cody Martin appeals from the September 8, 2021 judgment entry

 of conviction upon one count of speeding in the Licking Municipal Court. Appellee is the

 state of Ohio.

                               FACTS AND PROCEDURAL HISTORY

          {¶2} This case arose on September 2, 2021, when appellant was cited for

 speeding in the city of Newark. The facts underlying the speeding allegation are

 contained in a “Citation Statement of Fact” prepared by Officer Carles of the Newark

 Police Department dated September 3, 2021:

                           * * * *.

                           On [September 2, 2021 at 20:29] I was sitting stationary in

                  marked cruiser 21 on SR 16 WB when I observed listed vehicle

                  traveling WB on SR 16 at a high rate of speed. I estimated the speed

                  of the vehicle at 85 MPH. I obtained three speed clocking’s of 82,

                  84, and 84 MPH at 1005.8 feet (sic). A traffic stop was conducted

                  and I made contact with the driver who was identified as [appellant].

                  I advised [appellant] the reason he had been stopped and what the

                  speed limit on SR 16 is. He was then issued a citation for this

                  speeding violation and was released without further incident.

                           I conducted a calibration check on my LTI 20-20 Laser at the

                  start of my shift. External and Internal calibration checks were

                  successful.

                           Laser SN# UX016642.
[Cite as State v. Martin, 2022-Ohio-1884.]


                           * * * *.

          {¶3} The record reflects that appellant was charged by Uniform Traffic Ticket

 with one count of speeding [84 in 55 zone] pursuant to Newark Ordinance 434.03.

 Appellant was summonsed to appear in Licking County Municipal Court on September 8,

 2021.

          {¶4}    Appellant appeared on his arraignment date and entered a plea of not guilty.

 The matter was scheduled for bench trial on September 28, 2021.

          {¶5} On September 10, 2021, appellant filed a pro se “motion for complete

 discovery.”

                                       First written motion to continue granted

          {¶6} On September 15, 2021, appellant filed a pro se motion to continue the trial

 date of September 28, stating he “will not be able to make the bench trial date * * * due

 to prior commitments.” On September 16, 2021, the trial court journalized a Court Order

 scheduling a bench trial for October 11, 2021.

          {¶7} On September 23, 2021, appellee responded to appellant’s discovery

 demand.

          {¶8} On September 28, 2021, appellant filed a pro se demand for additional

 discovery, requesting “the audio and video from the dash camera of Officer Steven Carles

 cruiser from September 2 2021 pertaining to case number 21TRD07884.”

                                      Second written motion to continue denied

          {¶9} On October 1, 2021, appellant filed a pro se motion for continuance stating

 the following: “Because I found out that this will negatively impact my employment I am

 forced to seek out legal counsel and advice so this does not impact my future and my
[Cite as State v. Martin, 2022-Ohio-1884.]


 standard of living. I would like to ask for a continuance for this case so I am fully informed

 and I have an opportunity to obtain legal counsel and representation.”

         {¶10} A handwritten note on the motion to continue states, “Denied,” signed by

 Michael T. Brandt, Ret. Judge, Sitting by Assignment.

                                     Third written motion to continue denied

         {¶11} Appellant filed another pro se motion to continue on October 6, 2021, this

 one stating: “The defendant, [appellant], is requesting a motion for continuance for a

 witness to come in and testify for this case. The defendants operation manager is not

 available at the time and date currently scheduled for the hearing. This party a detrimental

 part to the defendants defense.” (Sic throughout.)

         {¶12} A handwritten note on the motion to continue states, “Denied,” signed by

 Michael T. Brandt, Ret. Judge, Sitting by Assignment.

         {¶13} A trial evidently took place on October 12, 2021, and appellant was found

 guilty by the trial court; a transcript of the trial is not in the record before us. A signed

 judgment entry from that date notes appellant was found guilty, fined $64.00, and given

 60 days to pay fines and court costs.

                    Appellate procedural history: motion to supplement record denied

         {¶14} Appellant filed a notice of appeal from his conviction and sentence on

 October 21, 2021.

         {¶15} On November 23, 2021, a “Notification of Filing of Record” was filed by the

 Licking County Clerk of Court, noting a transcript of proceedings was not filed with the

 record.
[Cite as State v. Martin, 2022-Ohio-1884.]


          {¶16} On December 13, 2021, appellant filed a pro se motion to file brief instanter.

 We granted the motion on January 14, 2022. Appellant’s brief was also filed on that date.

          {¶17} Appellee filed its brief on January 28, 2022, noting, e.g., appellant failed to

 file a transcript of the bench trial.

          {¶18} Appellant filed a reply brief on February 9, 2022.

          {¶19} On February 10, 2022, appellant filed a motion before this Court to

 supplement the record with the transcript of the proceedings. We overruled the motion

 on March 10, 2022, finding no indication a transcript was ordered or prepared, and

 appellant’s motion to supplement the record did not contain a certificate of service.

          {¶20} Appellant now raises one assignment of error:

                                        ASSIGNMENT OF ERROR

          {¶21} “LICKING COUNTY MUNICIPAL COURT KNOWINGLY WRECKLESSLY

 VIOLATED         MR      MARTINS CONSTITUTIONAL AND STATE                RIGHTS BY       NOT

 ALLOWING HIM TO OBTAIN COUNSEL OR LEGAL CONSULTATION. THEY ALSO

 WOULD NOT ALLOW HIM TO HAVE A DETRIMENTAL PART OF HIS DEFENSE TO

 HAVE AN OPPORTUNITY TO SHOW UP. ALLOWING ONLY 6 DAYS OF NOTICE

 WHICH IS LESS THAN A WEEKS NOTICE FOR A PERSON TO CLEAR THEIR

 SCHEDULE.” (sic throughout.)

                                             ANALYSIS

          {¶22} In his sole assignment of error, appellant argues the trial court should have

 continued the bench trial because he wanted to consult legal counsel and to call a witness

 on his behalf. We disagree.
[Cite as State v. Martin, 2022-Ohio-1884.]


         {¶23} We begin by noting appellant filed three written motions to continue before

 the trial; the first motion was granted and the latter two were denied. The case proceeded

 to trial, but whether appellant renewed his motions to continue, or objected to the trial

 court’s decision overruling the motions, is unknown because we have no transcript.

 Appellee states no objection was raised until after the trial began. Appellee’s Brief, 1.

 The basis for any such objection, and the trial court’s ruling, are not in the record.

         {¶24} In reviewing assigned errors on appeal we are confined to the record that

 was before the trial court as defined in App.R. 9(A). This rule provides that the record on

 appeal consists of “[t]he original papers and exhibits thereto filed in the trial court, the

 transcript of proceedings, if any, including exhibits, and a certified copy of the docket and

 journal entries prepared by the clerk of the trial court.”

         {¶25} App.R. 9(B) also provides in part “ * * *[w]hen portions of the transcript

 necessary for resolution of assigned errors are omitted from the record, the reviewing

 court has nothing to pass upon and thus, as to those assigned errors, the court has no

 choice but to presume the validity of the lower court’s proceedings, and affirm.”

         {¶26} In Knapp v. Edwards Laboratories the Ohio Supreme Court stated: “The

 duty to provide a transcript for appellate review falls upon the appellant. This is

 necessarily so because an appellant bears the burden of showing error by reference to

 matters in the record.” 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980).

         {¶27} Appellant has not provided a transcript of the bench trial which began on

 October 11, 2021. Without a transcript, we must presume the regularity of the trial court’s

 proceeding on the motion to continue. State v. Ellis, 5th Dist. No. 11-COA-015, 2011-

 Ohio-5646, *2. Appellant argues a motion to continue should have been granted because
[Cite as State v. Martin, 2022-Ohio-1884.]


 he sought a witness to testify about the impact of a speeding conviction upon his

 employment. Without a transcript of the trial, we are unable to evaluate what relevance,

 if any, such evidence would have to the proceedings below.

          {¶28} For the sake of argument, even if we evaluate the trial court’s denial of a

 continuance upon the merits, appellant’s arguments are not well-taken. We review a trial

 court's decision to deny a request for a continuance for abuse of discretion. State v.

 Dinger, 5th Dist. Stark No. 2020CA00177, 2022-Ohio-608, ¶ 28, citing Hamad v. Hamad,

 10th Dist. No. 12AP-617, 2013-Ohio-2212, 2013 WL 2394974, ¶ 13, internal citation

 omitted. “[A]buse of discretion connotes more than an error of law or judgment; it implies

 that the trial court's attitude is unreasonable, arbitrary or unconscionable.” Blakemore v.

 Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

          {¶29} When examining a trial court's denial of a motion for a continuance, a

 reviewing court “must weigh any potential prejudice to the defendant against a court's

 right to control its own docket and the public's interest in the efficient dispatch of justice.”

 Dinger, supra, 2022-Ohio-608 at ¶ 29, citing State v. Woods, 10th Dist. Franklin No.

 09AP-667, 2010-Ohio-1586, 2010 WL 1408317, ¶ 24. Factors to consider when reviewing

 a motion for a continuance include, but are not limited to, the following: “the length of

 delay requested; whether other continuances have been requested and received; the

 inconvenience to litigants, witnesses, opposing counsel and the court; whether the

 requested delay is for legitimate reasons or whether it is dilatory, purposeful, or contrived;

 whether the defendant contributed to the circumstance which gives rise to the request for

 a continuance; and other relevant factors, depending on the unique facts of each case.’ ”

 Id.
[Cite as State v. Martin, 2022-Ohio-1884.]


          {¶30} In the instant case, we find the trial court did not abuse its discretion in

 denying appellant’s third motion to continue. The motion to continue was made at trial.

 As noted supra, we do not have the benefit of the trial transcript, but appellant submitted

 written motions to continue before the trial date which were denied. There is no evidence

 in the record what steps, if any, appellant took to obtain counsel. Appellant also claimed

 a witness was unavailable; based upon the statement of facts as to how the speeding

 offense occurred, it is not apparent to us how a witness could have shed further light on

 this matter, and appellant does not explain how the unavailability of the witness prejudiced

 him.

          {¶31} We conclude the trial court did not abuse its discretion on overruling the

 motion to continue. Appellant’s sole assignment of error is overruled.

                                             CONCLUSION

          {¶32} Appellant’s sole assignment of error is overruled and the judgment of the

 Licking County Municipal Court is affirmed.

 By: Delaney, J.,

 Wise, John, P.J. and

 Baldwin, J., concur.